DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina et al., (US 20160073914; hereinafter Lapetina) in view of Stivoric et al., (US 20070038038; hereinafter Stivoric) and Tran et al., (US 20170312614; hereinafter Tran). 
Regarding claim 1, Lapetina discloses (Figures 1-7) an electronic device comprising: a housing (410); a display panel (420) at least partially accommodated in the housing (410); a first electrode (460) formed over at least a portion of the display panel to be visually transparent ([0064]) and to be exposed to the outside of the electronic device; and a second electrode (430a, 430b) formed in at least a portion of one face of the housing (410) below the display panel (420) to be exposed to the outside of the electronic device, a transparent member (screen of display 420) formed between the display panel (420) and the first electrode (460), the first electrode being formed on at least a portion of a face of the transparent member; and a conductive layer (417) 
Lapetina further discloses (Figure 1-7) a boundary region between the face of the transparent member and the side face of the transparent member, wherein the first electrode and the conductive layer at least partially overlap each other in the boundary region ([0068]-[0070], [0073]-[0074]), but fails to disclose that at least a portion of the boundary region between the face of the transparent member and the side face of the transparent member forms a chamfered region, and the first electrode and the conductive layer at least partially overlap each other in the chamfered region. However, Stivoric teaches (Figure 2B) an electronic device for physiological sensing, wherein a boundary region of the electronic device forms a chamfered region (73), ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lapetina such that the at least a portion of the boundary region between the face of the transparent member and the side face of the transparent member forms a chamfered region, as taught by Stivoric, because the modification would minimize specific interaction with proximate body parts or physical objects and facilitate extended contact upon motion (Stivoric; [0039]). Furthermore, since Lapetina discloses that the first electrode and the conductive layer at least partially overlap each other in the boundary region, the modified device would include the first electrode and the conductive layer at least partially overlapping each other in the chamfered region of the boundary region.
Lapetina/Stivoric fails to teach the first electrode being formed entirely on a face of the transparent member. However, Tran teaches an electronic wrist-worn device ([0217]) in which a first electrode layer is formed entirely (overcoated) on a face of a substrate ([0269]). It would have 
Regarding claim 2, Lapetina further discloses (Figures 1-7) that when the first electrode (460) is in contact with a first body portion of a user of the electronic device and the second electrode (430a, 430b) is in contact with a second body portion of the user, the first electrode (460) and the second electrode (430a, 430b) are electrically connected to each other ([0068]-[0070]).
Regarding claim 5, Lapetina further discloses (Figures 1-7) a conductive member electrically connected to a remaining end portion of the conductive layer and to a sensing circuit ([0068]-[0070], [0073]-[0074]: the other end of the conductive layer 417 is connected to the sensing circuitry of the housing through a conductive connection).
Regarding claim 6, Lapetina further discloses (Figures 1-7) a processor (650) configured to display, through the display panel, guidance information related to electrical connection or disconnection with respect to at least one of the first electrode, the second electrode, the first body portion, and the second body portion ([0039], [0062], [0068]-[0070], [0082]-[0083]).
Regarding claim 7, Lapetina further discloses (Figures 1-7) that the processor (650) is further configured to display at least a portion of the guidance information through a remaining region of the display panel (420), which does not overlap the first electrode (460), ([0068]-[0070]: as can be seen in Figure 3D, visual indicators, such as the guidance information, is displayed through a remaining region of the display panel 420 which does not overlap the first electrode 460).
Regarding claim 8, Lapetina further discloses (Figures 1-7) that the processor (650) is further configured to display at least a portion of a region of the display panel (420), which overlaps the first electrode (460), and the remaining region to be visually distinguished from each other ([0068]-[0070]: as can be seen in Figure 3D, at least a portion of a region of the display panel 420 which overlaps the first electrode 460 is visually distinguished from the remaining region).
Regarding claim 15, Lapetina discloses (Figures 1-7) an electronic device comprising: a housing (410) forming at least a portion of an outer face of the electronic device; at least one sensor (sensing circuit connected to user interface); a display panel (420) accommodated in the housing (410); a transparent member (screen covering display panel 420) covering at least a portion of the display panel (420), and forming another portion of the outer face of the electronic device; a first electrode region and a second electrode region ([0063]: a different number of outer-facing electrodes from the exemplary figures if possible, therefore the device may have two outer-facing electrode regions), which are formed in at least a portion of the housing or the transparent member, which forms the outer face; and a processor (650) configured to receive a designated input for the electronic device using the at least one sensor; select at least one of the first electrode region and the second electrode region in response to the designated input; and detect biometric information of a user based on an electrical signal obtained through the at least one of the first electrode region and the second electrode region ([0064], [0063], [0068]-[0070], [0073]-[0074], [0082]-[0083]: the multiple electrical contacts may be used to independently select electrodes and detect biometric information based on an input from the user interface), a transparent member (screen of display 420) formed between the display panel (420) and the first electrode region, the first electrode region being formed on at least a portion of a face of the transparent member; and a conductive layer (417) formed on a side face of the transparent member, wherein an end portion of the 
Lapetina further discloses (Figure 1-7) a boundary region between the face of the transparent member and the side face of the transparent member, wherein the first electrode and the conductive layer at least partially overlap each other in the boundary region ([0068]-[0070], [0073]-[0074]), but fails to disclose that at least a portion of the boundary region between the face of the transparent member and the side face of the transparent member forms a chamfered region, and the first electrode region and the conductive layer at least partially overlap each other in the chamfered region. However, Stivoric teaches (Figure 2B) an electronic device for physiological sensing, wherein a boundary region of the electronic device forms a chamfered region (73), ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lapetina such that the at least a portion of the boundary region between the face of the transparent member and the side face of the transparent member forms a chamfered region, and the first electrode region and the conductive layer at least partially overlap each other in the chamfered region, as taught by Stivoric, because the modification would minimize specific interaction with proximate body parts or physical objects and facilitate extended contact upon motion (Stivoric; [0039]). Furthermore, since Lapetina discloses that the first electrode region and the conductive layer at least partially overlap each other in the boundary region, the modified device would include the first electrode region and the conductive layer at least partially overlapping each other in the chamfered region of the boundary region.
Lapetina/Stivoric fails to teach the first electrode being formed entirely on a face of the transparent member. However, Tran teaches an electronic wrist-worn device ([0217]) in which a first electrode layer is formed entirely (overcoated) on a face of a substrate ([0269]). It would have 
Regarding claim 16, Lapetina further discloses (Figures 1-7) that the processor is further configured to select the biometric information among a plurality of pieces of biometric information capable of being acquired based at least on the designated input; and select at least one electrode region based at least on the biometric information ([0024], [0029]: one of multiple physiological parameters may be selected for measurement).
Regarding claim 17, Lapetina further discloses (Figures 1-7) that the at least one electrode region (460) is formed in a region of the transparent member, which overlaps the display panel (420), ([0068]-[0070]).
Regarding claim 18, Lapetina further discloses (Figures 1-7) that the processor (650) is further configured to display a region of the display panel (420), which corresponds to the at least one electrode region, to be visually distinguished from a remaining region of the display panel (420), ([0068]-[0070]: as can be seen in Figure 3D, at least a portion of a region of the display panel 420 which overlaps the first electrode 460 is visually distinguished from the remaining region).
Regarding claim 19, Lapetina further discloses (Figures 1-7) that the processor (650) is further configured to provide information corresponding to contact or release of a body of the user with respect to the at least one electrode region ([0039], [0062], [0068]-[0070], [0082]-[0083]).
Regarding claim 20, Lapetina further discloses (Figures 1-7) that the processor (650) is further configured to display, as at least a portion of detecting the biometric information, a content .
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina in view of von Badinski et al., (US 20150220109; hereinafter von Badinski), Stivoric, and Tran.
Regarding claim 9, Lapetina discloses (Figures 1-7) an electronic device comprising: a housing (410); a display panel (420) at least partially accommodated in the housing (410); a transparent member (screen covering the display panel 420) coupled to the housing (410) to cover the display panel (420), thereby forming one face of the electronic device; a substantially transparent first electrode (460), ([0064]) formed on a face of the transparent member, which faces the outside of the electronic device; a second electrode (430a, 430b) formed on a face of the housing (410), which is opposite the face of the transparent member; circuitry accommodated in the housing, and having a control circuit disposed therein electrically connected to the first electrode and the second electrode ([0026], [0040]), a conductive portion (417) formed on a side face of the transparent member to be in contact with the first electrode (460), ([0068]-[0070], [0073]-[0074]: one end of the conductive layer 417 is connected to the first electrode 460).
Lapetina fails to teach that the circuitry is a printed circuit board. However, von Badinski teaches a wearable device in which the circuitry comprises a printed circuit board ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the circuitry of Lapetina with the printed circuit board taught by von Badinski, since both elements perform the same function of electrically connecting 
Lapetina further discloses (Figure 1-7) a boundary region between the face of the transparent member and the side face of the transparent member, wherein the first electrode and the conductive layer at least partially overlap each other in the boundary region ([0068]-[0070], [0073]-[0074]), but fails to disclose that at least a portion of the boundary region between the face of the transparent member and the side face of the transparent member forms a chamfered region, and the first electrode and the conductive layer at least partially overlap each other in the chamfered region. However, Stivoric teaches (Figure 2B) an electronic device for physiological sensing, wherein a boundary region of the electronic device forms a chamfered region (73), ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lapetina such that the at least a portion of the boundary region between the face of the transparent member and the side face of the transparent member forms a chamfered region, as taught by Stivoric, because the modification would minimize specific interaction with proximate body parts or physical objects and facilitate extended contact upon motion (Stivoric; [0039]). Furthermore, since Lapetina discloses that the first electrode and the conductive layer at least partially overlap each other in the boundary region, the modified device would include the first electrode and the conductive layer at least partially overlapping each other in the chamfered region of the boundary region.
Lapetina/Badinski/Stivoric fails to teach the first electrode being formed entirely on a face of the transparent member. However, Tran teaches an electronic wrist-worn device ([0217]) in which a first electrode layer is formed entirely (overcoated) on a face of a substrate ([0269]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 11, Lapetina further discloses (Figures 1-7) that at least a portion of the conductive portion (417) is visually opaque ([0073]-[0074]: as seen in the figures, the conductive portion 417 is a solid, visually opaque structure).
Regarding claim 12, Lapetina further discloses (Figures 1-7) a conductive connection member, one end portion of which is electrically connected to the conductive portion and a remaining end portion of which is electrically connected to the printed circuit board ([0068]-[0070], [0073]-[0074]: an inner end portion of the conductive portion 417 is connected to the sensing circuitry of the housing through a conductive connection member).
Regarding claim 13, Lapetina further discloses (Figures 1-7) that the control circuit is configured to measure a user's biometric information using an electrical signal acquired through the first electrode or the second electrode ([0068]-[0070], [0073]-[0074]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lapetina in view of von Badinski, Stivoric, and Tran, as applied to claim 9 above, and further in view of Virtanen et al., (US 20120157807; hereinafter Virtanen).
Regarding claim 14, the Lapetina/Badinski/Stivoric/Tran combination teaches the electronic device of claim 9, but fails to teach that the control circuit is further configured to change a color of the first electrode in connection with a measurement of the biometric information. However, Virtanen teaches a biomedical sensor (ECG sensor) comprising an electrochromic indicator element printed on the sensor, wherein the electrochromic indicator element changes colors when the electrode loses contact with the skin of the user ([0024], [0034], [0050]-[0051]). 

Response to Arguments
Applicant’s arguments filed 05/03/2021, regarding the amended limitations of claim 9, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Tran, which teaches an electronic wrist-worn device for physiological sensing, wherein e first electrode is formed entirely (overcoated) on a face of a substrate. In combination with Lapetina and Badinski, the modified device provides the invention as claimed in at least amended claim 9. Furthermore, since similar amendments were made in claims 1 and 15, the Lapetina/Stivoric/Tran combination provides the invention as claimed in at least amended claims 1 and 15 as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        

/EUN HWA KIM/Primary Examiner, Art Unit 3794